Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. Applicant argues that Wang teaches away from using a thickness of “10 µm or more and 26 µm or less" by specifically teaching that a range of less than 10 µm and states that the amendment to claim 1 is supported by paragraphs 0082 to 0086 and Table 1 of the description. However, the Examiner notes that paragraphs 0082 to 0086 of the instant specification recites Examples 2, 3, and 4 wherein the thickness of the primer layer is 10 µm and that paragraph, and Examples 5 and Example 6 wherein the thickness of the primer layer is 20 µm and 26 µm, respectively. None of these examples in paragraphs 0082 to 0086 have a primer layer less than 10 µm. Further, Table 1 was reviewed and while Example 1 is shown having a primer layer thickness of 1 µm, the cycle life symbol for Example 1 indicating the cycle life is 2000 times to 3000 times matches that of Examples 5 and 6 having thickness of the primer layer being 20 µm and 26 µm, respectively, and the output properties symbol of Example 1 indicating the output properties have a discharge utilization factor of 80% or more matches all of Examples 2-6. As there is overlap at the endpoint 10 µm and results provided in the specification lack in supporting any . 
Claims 2-4, 8, and 17-20 are cancelled. Currently amended Claim 1 and Claims 5-7 and 9-16 are pending and examined herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 reciting the limitation “wherein a thickness of the primer layer is 10 µm or more and 26 µm or less” does not have support in the instant specification. Rather, paragraphs 0082 to 0086 and Table 1 which were referenced in Remarks filed 29 September 2021 as being the support for the claim 1 amendment merely range of “10 µm or more and 26 µm or less” is supported. The Examiner notes that the original claims filed 05 August 2019 disclosed in then-claim 8 the limitation “wherein a thickness of the primer layer is 10 µm or more and 20 µm or less” however, antecedence in the instant specification is not provided for this limitation either. 
The previously presented claim limitation of “10 µm or more and 20 µm or less” in then-claim 8 having no antecedence in the specification and presently being cancelled leaves only the recitation of the individual data points of 1 µm, 10 µm, 20 µm, and 26 µm in the specification to support a claim limitation of this nature. Being that the limitation “wherein a thickness of the primer layer is 10 µm or more and 20 µm or less” was subject matter provided in the original disclosure, the instant Specification can be amended to include this subject matter, however, there is no support for values of at least 21 µm to 25 µm which are included in the range of presently amended Claim 1. Neither the range of the original disclosure nor anything beyond the mere data point of 26 µm could support such a limitation and therefore, the amendment to Claim 1 contains new matter. 

Claim Rejections - 35 USC § 103
Claims 1, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072873 A1 to Wang et al. (previously cited by Examiner), hereinafter referred to as “WANG” in view of US 6,828,064 B1 to Nardi (previously cited by Examiner), hereinafter referred to as “NARDI” and using The Dow Chemical Company Safety Data Sheet (previously cited by Examiner) as an evidentiary reference. 
Regarding claim 1, WANG teaches a battery electrode further being a positive electrode (see [0029] wherein the electrode can be a cathode) for an alkaline secondary battery (see alkali metal battery disclosed in [0029] being rechargeable) having a lamination (see multi-layer structure of electrode 5
a metal substrate having flexibility (see conductive support 22, FIG 1 in [0030; 0065]; Wang teaches in [065] that the metal can be aluminum or copper which a notoriously well known as flexible metals.; 
a primer layer (see primer layer 24, FIG 1, having electrical conduction in [0027; 0030]) provided on a surface of the substrate; and 
a positive electrode composite material layer (see electroactive layer 30 in [0030]; FIG 1) disposed on the primer layer and comprising a positive electrode active material (see electroactive material disclosed in [0030]; see also [0068] teaching the primer layer disclosed adhering to a positive active material), a binder resin (see binder being a crosslinked or substantially uncrosslinked polymer in [0025] further being a resin, see [0053]), and a first conductive material (see electroactive layer further comprising electronically conductive materials in [0029/L12-17]).
WANG teaches the primer layer as further comprising a second conductive material (see conductive filler in [0062]). WANG teaches the conductive filler as being materials including graphite in a non-limiting example set (see [0061-0062]); however, WANG is silent to the average particle diameter and aspect ratio of the second conductive material and further the second conductive material being lamellar graphite.
NARDI is relied upon for its teaching of enhanced electrically conductive carbon material being lamellar graphite, also referred to as expanded graphite (see abstract, col. 1-2; see further, col. 5-6) used within the cathode of an alkaline cell and further teaches the preferred average particle size of the expanded graphite be 17 to 32 µm. As to the claimed aspect ratio, as the prior art teaches a substantially identical structure to the claim and further teaches a similar process of forming the expanded graphite as disclosed in the specification (see col. 4/L55-67 to end of col. 7 teaching various milling process not unlike that exampled in [0022-0023] of the instant specification), it would be reasonably expected by one having ordinary skill in the art that the properties be substantially identical (see MPEP 2112). 
One having skill in the art as of the effective filing date of the claimed invention would be motivated to modify WANG with the teachings of NARDI in order to take advantage of the expanded 
WANG teaches the primer layer as being 5-10 microns thick (see [0061]; 1 micron = 1 µm). It is noted that the range taught in WANG overlaps at the endpoint 10 µm and further, in reviewing Table 1 of the instant specification, it is noted that Example 1 having a primer layer thickness of 1 µm is shown producing results where the cycle life symbol for Example 1 indicating the cycle life is 2000 times to 3000 times matches that of Examples 5 and 6 having thickness of the primer layer being 20 µm and 26 µm, respectively, and the output properties symbol of Example 1 indicating the output properties have a discharge utilization factor of 80% or more matches all of Examples 2-6 having thickness of the primer layer at 10 µm, 20 µm, or 26 µm. As there is overlap at the endpoint 10 µm and results provided in the specification lack in supporting any conclusion that life cycle and the output property diminish in Example 1 having a primer layer thickness of 1 µm, it can be reasonably asserted that a prima facie case of obviousness exists with the claimed ranges overlapping the range taught in WANG at the endpoint 10 µm (see MPEP 2144.05 I).
Regarding claim 13, WANG teaches the substrate as being 6 µm thick (see [0099-0100] therein reasonably anticipating the range claimed in the instant claim as being 6 µm to 30 µm thick.
Regarding claim 15, WANG teaches an alkaline secondary battery (see alkali metal battery disclosed in [0029] being rechargeable) comprising a positive electrode (see [0029; 0086] wherein the electrode can be a cathode), a negative electrode (see [0029; 0086]), and a separator (see [0086]).
Regarding claim 16, WANG teaches the negative electrode comprising lithium alloys, i.e. lithium-aluminum alloys and lithium-tin alloys therein electrolyte (see [0075]), further comprising electrolytes functioning as a medium for the storage of ions (see [0078]), and the electrolytes interacting with aqueous solvents to reduce the concentration of hydrogen ions (see [0082]). One skilled in the art as of the effective filing date of the claimed invention would be motivated to have electrolyte comprising .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072873 A1 to Wang et al. (previously cited by Examiner), hereinafter referred to as “WANG” in view of US 6,828,064 B1 to Nardi (previously cited by Examiner), hereinafter referred to as “NARDI”, as applied to claim 1 above, and using The Dow Chemical Company Safety Data Sheet (previously cited by Examiner) as an evidentiary reference. 
Regarding claims 5 and 6, WANG teaches the positive electrode composite material layer comprising a binder (see [0046/L4-6]) and the primer layer comprising a binder (see [0025/L9-13]). WANG further teaches the binder as being acrylic binder Rhoplex GL 618 (see [0094]). While WANG is silent to the binder being an aqueous resin, Rhoplex GL 618 is recognized as being a resin that is water soluble (see pages 4 and 8 of The Dow Chemical Company Safety Data Sheet); therefore one having skill in the art could reasonably conclude the binder taught in WANG as being an aqueous resin. As Rhoplex GL 618 is further recognized as being an emulsion polymer (see page 1 of The Dow Chemical Company Safety Data Sheet), it one having ordinary skill in the art could further conclude the binder taught in WANG as being an emulsion type resin.
Regarding claim 7, WANG teaches the emulsion type resin as being acrylic binder Rhoplex GL 618 (see [0094]). While WANG is silent to the glass transition temperature of the emulsion type resin binder being -20℃ to 20℃, as Rhoplex GL 618 is an acrylic binder further recognized as an emulsion resin (see pages 4 and 8 of The Dow Chemical Company Safety Data Sheet) and the instant specification discloses a preference for acrylic emulsions (see P22/L3-5); one having skill in the art could reasonably expect that the prior art to have substantially the same properties.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072873 A1 to Wang et al. (previously cited by Examiner), hereinafter referred to as “WANG” in view of US 6,828,064 B1 to Nardi (previously cited by Examiner), hereinafter referred to as “NARDI”, as applied to claim 1 above, and further in view of EP 0 576 943 A1 to Northrop et al. (previously cited by Examiner), hereinafter referred to “NORTHROP”.
Regarding claims 9, 10, and 12, WANG teaches the primer as comprising a material therein comprising a portion of the polymer with crosslinking bonds (see [0031-0032]) wherein teaching crosslinking via free radicals as a common method by one of ordinary skill in the art in attaching polymer chains (see [0032]). WANG further teaches the primer layer as having less than 0-30% by mass of crosslinked polymeric material (see [0033] wherein 0-30% by weight is disclosed; 1% by weight = 1% by mass), however, WANG is silent to there being 0.01-5% by mass of a radical scavenger contained in the primer layer.
WANG teaches the binder as being polymeric material included in the electroactive material layer and further, the electroactive material layer having crosslinking material (see [0046]); however, WANG is silent to there being 0.01-20% by mass of a radical scavenger contained in the binder resin.
WANG teaches the first conductive material (see electronically conductive materials comprised in the electroactive material layer in [0029/L12-17]) comprises crosslinking material (see teaching in [0046] wherein the electroactive material layer further comprises a crosslinking agent), however, WANG is silent to there being 0.01-20% by mass of a radical scavenger contained in the first conductive material.
NORTHROP is relied upon for its teaching on radical scavenger compounds used in electrodepositing polymer coatings on metal substrates (see P2/L25-37), particularly as an electrocoat primer layer for coated supports comprising a metal substrate having thereon a primer layer comprising a regenerative radical scavenger compound, and a resin coating layer thereon. One skilled in the art as of the effective filing date would be motivated to modify the coating layers comprising resin on a metal substrate in WANG with the teachings of NORTHROP to take advantage of the increased delamination resistance to electrocoated articles (see NORTHROP P2/L47-54).
As WANG teaches the crosslinking at the interface between the primer and adjacent layers and further teaches crosslinking via free radicals as a common method by one of ordinary skill in the art (see ® 1130, a substantially similar compound disclosed on P37 of the instant disclosure as an example radical scavender) based on the resin in the layer, it would be reasonable to expect that the content of free radicals claimed would be obvious over the prior art.  
Regarding claim 11, WANG is silent to the radical scavenger being a hindered amine. NORTHROP teaches the preference to the radical scavenger being hindered amines on P3. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072873 A1 to Wang et al. (previously cited by Examiner), hereinafter referred to as “WANG” in view of US 6,828,064 B1 to Nardi (previously cited by Examiner), hereinafter referred to as “NARDI”, as applied to claim 1, and further in view of JP 2014 035900 A to Toyo et al. (previously cited in IDS), hereinafter referred to as “TOYO”.
Regarding claim 14, WANG teaches the substrate (see conductive support in [0065/L15-21]) as comprising nickel; however, WANG is silent to the substrate comprising a nickel-plated steel sheet.
TOYO teaches a nickel hydrogen alkaline secondary battery and its cathode having nickel plated steel (see current collector on which active material is coated in [0086-0087]). One skilled in the art as of the effective filing date would be motivated to modify WANG with the teachings of TOYO because nickel is taught to have the preferred alkali electrolyte resistance and, for the reduction of cost, have nickel plated on the surface so as to prevent corrosion by electrolytic solution (see [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723